 CASE 0:16-cr-00334-JNE-KMM Document 118 Filed 01/24/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA )
                             )
      vs.                    )              CASE NO. 16-CR-00334-JNE-KMM-2
                             )
                             )
JOHN L. STEELE               )
                             )
          Defendant.         )
_____________________________)

                ATTORNEY OF RECORD CHANGE OF ADDRESS

        YOU ARE HEREBY notified that The Law Offices of Mark Eiglarsh, counsel
for the defendant in the above referenced case has moved. Our new address is the
following:

                       LAW OFFICES OF MARK EIGLARSH
                            3107 STIRLING ROAD
                                  SUITE 207
                         FORT LAUDERDALE, FL 33312

  Undersigned counsel requests the Clerk forward all notices in this case to the above
                                 referenced address.


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was electronically filed
this 24th day of January, 2019.
                                            Respectfully submitted,
                                            LAW OFFICES OF MARK EIGLARSH
                                            3107 Stirling Road
                                            Suite 207
                                            Fort Lauderdale, Florida 33312
                                            Telephone (305) 674-0003
                                            Facsimile (305) 674-0102
                                            Mark@EiglarshLaw.com

                                            BY: __/S/ Mark Eiglarsh______________
                                                  MARK EIGLARSH
                                                  Florida Bar No.: 956414




                              LAW OFFICES OF MARK EIGLARSH
